Title: From Thomas Jefferson to François-Antoine de Boissy d’Anglas, 26 December 1820
From: Jefferson, Thomas
To: Boissy d’Anglas, François-Antoine de

thro’ depmt of state.Dear Sir
            
              Monticello
              Dec. 26. 20.
          It is long since I ought, if I had been able, to have acknoleged your obliging letter of April of the last year: but severe and continued ill health has long suspended in me the power of acknoleging the kind attentions of my friends generally as it has that with which you had honored me, accompanying it with a copy of your Memoirs of M. de Malesherbes. no better subject could have been chosen for the exercise of your pen, for no honester, and few abler men ever adorned our nature. his writings and his administration, jointly with those of his friend and colleague Turgot, were the dawn ushering in that blaze of light on the world, which has so wonderfully affected the destinies of man. in recording his principles, moral and political, you have developed those on which you have so worthily acted yourself; and on late as well as former transactions. of the councils of your country, I have sought your name as the index which, to distant spectators, would point to what was right. I congratulate you then, dear Sir, on the final result  of  the struggles of your country, and the honorable part you have maintained thro’ the whole of them. the pleasure which the reading your book afforded me, by passing in review the virtues of a man I so much had admired as M. de Malesherbes, has been the more gratifying, as it recalled to my mind the advantages I had of enjoying your society and acquaintance at his house, and at those of other cherished friends. the result of the agitations of that day we foresaw with exactness enough but not the deplorable sacrifices, as unnecessary as cruel, which were to rend our hearts in the progress towards that result. I hope you are now landed in the safe harbor of representative government where the waters always a little rough, will only experience such agitation as is necessary to keep them pure. be assured, Sir, that no one more sincerely than myself wishes this to your country, nor to yourself longer blessings of life, health and happiness.
            Th: Jefferson